DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 3, 9, 11) in the reply filed on 05/05/2021 is acknowledged. No claims were withdrawn.
Allowable Subject Matter
Claims 3, 9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closet prior art of record is Sakamaki (US 6,022,029).
Regarding claim 3, Sakamaki discloses a clamping jaw assembly, comprising a first clamping jaw (2), the clamping jaw assembly further comprises a second clamping jaw (2), both the first clamping jaw and the second clamping jaw comprising a screwing section (Fig. 1A-1B), each screwing section comprising a thread (2a) arranged at an outer surface of the screwing section, a clamping section being arranged at a top end of each screwing section (Fig. 1), the screwing section being fixedly connected with corresponding clamping section, an inner side of the clamping section of the first clamping jaw comprising a first clamping part, and an inner side of the clamping section of the second clamping jaw comprising a second clamping part matched with the first clamping part (Fig. 1A and 1B; col. 1 lines 10-19), wherein an arc-shaped groove (E, Fig. 12, col. 6 lines 52-55) is arranged at a center of an inner side of the first clamping part; symmetrical tooth-like protrusions (A-B-C-D, and F-G-H-I, Fig. 12) being respectively arranged at two sides of the arc-shaped groove.
However, Sakamaki does not disclose “an elongated groove is arranged at a center of an inner side of the second clamping part, the elongated groove being rectangular, a side wall of the elongated groove being perpendicular to a bottom wall; two sides of the elongated groove are both provided with a smooth part, the smooth parts being perpendicular to the side walls of the elongated groove; and clasping parts are arranged at two sides of the smooth part.” 
Other prior art of record, alone or in combination, also does not teach every limitation of the independent claim 3.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722